Case 2:20-cv-04531-DMG-JC Document 12 Filed 06/29/20 Page 1 of 1 Page ID #:188



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.    CV 20-4531-DMG(JCx)                                    Date     June 29, 2020

 Title Christopher Claure v. GEICO Casualty Company                                Page     1 of 1


 Present: The Honorable     DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                             NOT REPORTED
             Deputy Clerk                                           Court Reporter

    Attorneys Present for Plaintiff(s)                     Attorneys Present for Defendant(s)
           NONE PRESENT                                            NONE PRESENT

 Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE AND NOTICE TO ALL
              PARTIES

          On May 22, 2020, the Court set a Scheduling Conference. [Doc. # 7.] As required by the
 Court's May 22, 2020 Order, Fed. R. Civ. P. 26(f), and Local Rule 26-1, counsel are required to
 file a Joint Rule 26(f) Report. To date, a unilateral Joint Rule 26(f) Report has been filed.

         IT IS HEREBY ORDERED that Plaintiff show cause in writing no later than July 6,
 2020, why sanctions should not be imposed for their failure to cooperate and participate with
 opposing counsel in a Rule 26(f) conference and for failure to file a Joint Rule 26(f) Report.
 The filing of a Joint Rule 26(f) Report by the deadline will be deemed a satisfactory response.
 Failure to timely respond to this Order to Show Cause will result in the dismissal of this
 action for lack of prosecution.

        The scheduling conference on July 10, 2020 is hereby VACATED and will be
 rescheduled if necessary.

 IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
